Title: To George Washington from George Abbott Hall, 31 March 1789
From: Hall, George Abbott
To: Washington, George



Charleston So. Carolina 31st March 1789

Although it may appear a degree of <pre>sumption in me to address Your Excellency, yet were I to neglect it, it might be deemed a fault, the occasion I trust will plead my excuse—The inclosed Letters will explain the motives, which I hope backed by the opinion of The Senators from this State, will have some weight in continuing me in the Office of Collector for this Port

under the new Government, which Office I have held for the State since the Revolution—should any other Candidates of superior abilities offer for the Office, I must rest satisfied, and rejoice that such are to be found, but should Your Excellency and the Senate think me sufficiently qualified my unremitted attention shall be used in the faithful discharge of it. With the greatest respect & wishes for Your Excellencys health, I take the Liberty to subscribe myself—Your Excellencys Most Obedient and Most humble Servant

Geo: Abbott Hall

